677 S.E.2d 160 (2009)
STATE
v.
Muhammed ABDULLAH.
No. 135P09.
Supreme Court of North Carolina.
April 30, 2009.
LaToya B. Powell, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 25th day of March 2009 by Defendant for Leave to File Belated Appeal Due to Inaccurately Perceived Exhaustion of State Remedies, Caused by Superior Court's Misguidance:
"Motion Dismissed ex mero motu by order of the Court in conference this the 30th day of April 2009."